UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF COLUMBIA

 WANDA SAVAGE,

                            Plaintiff,

                            v.                      Case No. 15-cv-00791 (CRC)

 ALEX AZAR, Secretary, U.S. Department
 of Health and Human Services, 1

                            Defendant.

                                         MEMORANDUM OPINION

        Plaintiff Wanda Savage worked for the U.S. Department of Health and Human Services

from 2008 to 2014. She claims that, during her tenure, the Department took a host of

discriminatory and retaliatory actions against her based on her race, sex, and disability status;

that it retaliated against her for filing a complaint with the Equal Employment Opportunity

Commission; and that it failed to reasonably accommodate her disability. The Department has

moved for summary judgment. For the reasons that follow, the Court will grant the motion in

part and deny it in part.

  I.    Background

        A. Factual History

            1. Savage’s History with the Department

        Throughout her time at the Department, Ms. Savage worked in the Office of the Assistant

Secretary for Preparedness and Response, created after Hurricane Katrina “to lead the nation in



        1
        Having succeeded Sylvia Mathews Burwell as Secretary of the Department, Alex Azar
has been automatically substituted as the defendant pursuant to Federal Rule of Civil Procedure
25(d).
preventing, preparing for, and responding to the adverse health effects of public health

emergencies and disasters.” Public Health Emergency, U.S. Dep’t Health & Human Servs.,

https://perma.cc/FPB4-XQ9F (last visited March 26, 2018). Savage was hired to work in a sub-

office called the Office of Financial Planning and Analysis (“OFPA”). Decl. of Belinda Thomas

Blackwell Supp. Mot. Dismiss (“Thomas Blackwell Decl.”) at 1 (ECF No. 44-3). She began

working in September 2008 as a Senior Program Analyst for OFPA’s Management Assurance

Division. Id. Ex. 1. She was hired at the GS-15 level and served as a “Team Leader” in the

Division. Id. At the time, Savage’s immediate supervisor was Brian Sparry, who was Deputy

Director for the Division, a white male and, like Savage, a GS-15 employee. Decl. of John

Joseph Petillo Supp. Mot. Dismiss (“Petillo Decl. I”) ¶ 2 (ECF No. 44-4). Her higher-level

supervisor was OFPA’s Director, John (“Jay”) Petillo. Id.

       In March 2009, Petillo granted Mr. Sparry a schedule change that allowed him to begin

work at 7:00 AM and leave at 3:30 PM. Sparry had applied for this modified schedule as an

accommodation for a recent heart attack. See Pl.’s Opp’n Mot. Summ. J. Ex. 5, at 135–36.

While the Department did not conclude that Sparry’s condition amounted to a protected

disability, Petillo allowed the reduced schedule anyway because of Sparry’s heart condition and

because of a divorce agreement that required Sparry to be home during certain hours. Id. at 136.

       Around this same time, Petillo authorized Savage to change to a compressed “5/4/9”

schedule—working nine out of every ten days, but for nine hours (instead of eight) for most of

those days. Pl.’s Opp’n Mot. Summ. J. Ex. 5, at 134–136. As Team Leader, Savage covered for

Sparry when he was out of the office. Id. at 146.

       Savage found the job very stressful and unpleasant, and in several emails to Petillo

throughout 2009 she complained about the Division’s dysfunction. See Pl.’s Opp’n Mot.



                                                2
Dismiss (“Pl.’s MTD Exs.”) at 87, 92, 126–27 (ECF No. 48).2 While the details and frequency

of their communication are disputed, it is not disputed that in March 2009 she emailed Petillo

that she wanted to be reassigned outside of the Management Assurance Division. See id. at 92.

Petillo attempted to find Savage a position in the Department’s Office of Finance, but the

supervisor of that office informed him that she was not interested in accepting Savage for the

position. Depo. of John Joseph Petillo at 107–08 (ECF No. 82-1).

       Meanwhile, in April 2009, Savage had filed the first in a series of administrative

complaints with the Equal Opportunity Employment Commission (“EEOC”). She alleged that

she was subjected to a host of adverse actions because of her race, sex, and disability status.

Pl.’s Opp’n Mot. Summ. J. Ex. 16, at 2. Petillo was interviewed by an EEOC investigator about

at least one of these complaints. Id. Ex. 11, at ¶ 5.

       Mr. Sparry was transferred from the Management Assurance Division to OFPA’s

Communications Office in November 2009. Petillo Decl. I ¶ 3. He had sought this transfer as an

accommodation for his heart condition and because the job caused him “extreme stress.” Pl.’s

MTD Exs. at 272. A memorandum addressed from Petillo to Sparry explained that, while the

Department concluded that his condition was not a disability for purposes of the Rehabilitation

Act, he would nevertheless grant the transfer request. Pl.’s Opp’n Mot. Summ. J. Ex. 2. Once

Sparry left the Division, Petillo designated Savage as its Acting Deputy Director. Petillo became

Savage’s direct supervisor. Petillo Decl. I ¶ 2.




       2
         Savage’s opposition to the Department’s previous motion to dismiss is a single 510-
page document containing her sworn declaration, several email threads, and other employment-
related documents. Because Savage did not assign these documents consistent exhibit and page
numbers, the Court will cite these documents using the page numbers generated by ECF.


                                                   3
       The parties dispute the extent to which Savage’s job duties changed once she became

Acting Deputy Director. Petillo, citing Savage’s performance plans and evaluations (or

“PMAPs”), maintains that her responsibilities remained largely the same, and that the

assumption of the title of Acting Deputy Director was merely nominal. Petillo Decl. I ¶¶ 4–7; id.

Ex. 1–3. Savage counters that these same PMAPs demonstrate that she performed supervisory

duties distinct from her previous role. Pl.’s MTD Exs. at 66. Petillo stated that the Division’s

responsibilities were greatly reduced, and that he gave Savage ample staff and resources to run

the Division. See Second Supp’l Decl. of John Joseph Petillo Supp. Mot. Summ. J. (“Petillo

Decl. II”) ¶ 3 (ECF No. 82-1 at 116–17). Savage disagreed; she told Petillo that the Division

was understaffed and underresourced. Pl.’s MTD Exs. at 111.

       Savage was Acting Deputy Director for almost two years. For part of this time, she was

on medical leave following a surgery and then worked remotely. Petillo Decl. II ¶ 6. Things

remained rocky, however—Savage sought a transfer out of the Division in April 2010, this time

in a three-page email to a human resources officer. Pl.’s MTD Exs. at 148–50.

       By January 2011, Savage had returned to the office and was working on her 5/4/9

schedule. That March, Petillo asked Savage whether she would be interested in assuming the

Deputy Director role permanently. Petillo Decl. I ¶ 8. He explained that she—like all permanent

Deputy Directors—would be required to give up her 5/4/9 schedule because the Department

preferred supervisors to be in the office all the time. Id.; see also Pl.’s Opp’n Mot. Dismiss at

228–30. Savage, not wanting to relinquish her schedule, declined the position. Petillo Decl. I ¶

9. A few months later, Petillo advertised the job throughout HHS. Id. Savage applied and,

along with five other candidates, was selected for an interview. Id. ¶ 11. A panel of four

employees interviewed those six candidates and recommended that Petillo choose Javier Lopez



                                                 4
(a Hispanic male) for the position. Id.; see Blackwell Thomas Decl. Ex. 19. After reviewing the

candidates’ written materials, contacting their references, and consulting with the interview

panel, Petillo hired Lopez, who began working in October 2011. Petillo Decl. I ¶ 12.

        When Lopez began as Deputy Director, Petillo notified Savage that he would be

reassigning her outside the Management Assurance Division: effective January 2012, she would

become a Records Management liaison for OFPA and would report directly to Petillo. Id. ¶ 21;

see Pl.’s MTD Exs. at 280–81. Petillo explained in a memorandum addressed to Savage that he

had made the assignment “[i]n response to [her] stated dissatisfaction in your current role.” Pl.’s

MTD Exs. at 280. Savage did not want to be transferred and sent emails to that effect to Petillo

and other Department officials. Petillo Decl. I ¶ 21. Department management attempted to

mediate the issue, but those efforts were unsuccessful, and in January Petillo reassigned Savage

as planned. Id. Savage worked in her new position for nearly three years until she was

terminated from the Department in 2014. Id. ¶ 2. (That ultimate termination is not relevant to

this lawsuit.)

        2. Savage’s Accommodation Requests

        Savage had been injured in a car accident in 2007 and experienced complications from

knee surgeries following the accident. Pl.’s Opp’n Mot. Summ. J. Ex. 24, at 1–2. During her

employment with the Department, she requested accommodations related to injuries stemming

from the accident and surgeries. In March 2011, Savage lodged a request with the Department’s

human resources department seeking two accommodations: an office large enough for

ergonomic equipment, and permission to work remotely from her home. Decl. of Christopher

Tully Supp. Def.’s Mot. Summ. J. (“Tully Decl.”) Ex. 1, at Bates No. 25-2358 (ECF No. 80-3).

Savage authorized the Department to seek her medical records from her orthopedic surgeon, Dr.



                                                 5
Peter Glieberman, to corroborate her request. Id. at 25-2308. The request was forwarded to

Federal Occupational Health—an agency that reviews accommodation requests—which assigned

it to one of its staff physicians. Id. at 25-2349, -2354. In April, that physician faxed Dr.

Glieberman a series of questions about Savage’s condition and evaluation. Id. at 25-2325. The

fax was confirmed as received, but Dr. Glieberman never responded. Unable to reach Dr.

Glieberman after several attempts, in May 2011 Federal Occupational Health notified the

Department’s human resources officer that it lacked “sufficient information to determine whether

or not Ms. Savage is a person with a disability, nor to make a recommendation in this case.

Should further information become available, her case can be reconsidered.” Id. at 25-2349.

       In September 2011, at the Department’s urging, Federal Occupational Health tried twice

more to call Dr. Glieberman and sent him another fax. Id. at 25-2313 to -2314. It still received

no response and informed the Department that it had been unsuccessful. Id. at 25-2309. A

month later, Petillo informed Savage by letter that he was denying her accommodation requests,

as Federal Occupational Health had not received the necessary documentation of her condition

from her medical providers. Id. at 25-2302 to -2303. The letter concluded, “If in the future, you

do provide documentation from your physician establishing medical need and [Federal

Occupational Health] recommends that your requests should be granted, I will be happy to

reconsider my decision.” Id. at 25-2303.

       Several months later, in January 2012, Savage sent Petillo copies of her MRI results,

which he forwarded to human resources the same day. Id. at 25-2296 to -2298. The next day,

Petillo provisionally approved Savage for full-time telework. Id. at 25-2204 to -2205. Federal

Occupational Health then reviewed the MRIs and, in June 2012, Petillo formally approved

Savage for a three-month period of telework, subject to renewal. Tully Decl. Ex. 2, at Bates No.



                                                  6
25-912 to -916 (ECF No. 80-3). Savage’s telework arrangement was consistently renewed until

she left the Department.

       Regarding her request for a larger office: Before her period of medical leave, Savage had

a 91-square-foot office in the Hubert H. Humphrey Building in Southwest Washington, D.C. Id.

at 25-502. When she returned in January 2011, she was assigned to a 110-square-foot office in

the Mary E. Switzer Building—located across the street from her old building—to allow for the

installation of ergonomic equipment she had previously requested. Id. Still seeking more space,

Savage in February told Petillo that she had noticed a larger office that was empty and asked if

she could move into it. Id. at 25-1358 to -1359. Petillo asked an OFPA administrator about the

office and learned that it was being held for a new employee beginning in March, and that the

new employee needed that particular office because it was close to others in his division. Id. at

25-1352, -1357. The administrator told Petillo, however, that he would be on the lookout for a

larger office, and that he would bring in an ergonomics contractor to inspect Savage’s current

office. Id. at 25-1352.

       Scheduling this ergonomics inspection proved difficult. The Department’s usual

contractor, Ergonetics, told the Department that it was not available for the inspection. Id. at 25-

1314. Before hiring another contractor, the Department learned that a military entity called

CAPTEC could perform an ergonomics evaluation at no cost. Id. at 25-1311. The Department

instructed Savage to sign up for an evaluation directly with CAPTEC, and gave her the necessary

information to do so in March. She requested the evaluation in late April and scheduled an

office visit for May 4. Id. at 25-692 to -695.

       Meanwhile, the Department had signed a lease for office space at another building a few

blocks southwest called “Patriots Plaza 2.” Savage was slated to move to a 120-square-foot



                                                 7
office in that new facility. Id. at 25-532. During its May evaluation, CAPTEC evaluated

Savage’s current office in the Switzer Building but did not inspect her expected new office at

Patriots Plaza 2. Id. It recommended that Savage work with the Department to telework and “to

obtain a larger office location to allow her to utilize her assistive technology equipment,” noting

that “the current office configuration does not allow her adequate room to adjust her keyboard

tray and monitor arm in proper ergonomic positions.” Id. at 25-537 to -538. Savage had a

meeting in June with Petillo and several Department administrators, where they agreed that an

administrator would visit Savage’s Patriots Plaza office, measure its space, and compare its size

to the office that Savage had previously requested in the Switzer Building. Id. at 25-508.

Savage received the measurements of her Patriots Plaza office (120 square feet) and the Switzer

Building office (132 square feet). Id. at 25-502. Savage then moved to the Patriots Plaza office

in July. Id. at 25-496. She sent several emails to Petillo and Department administrators stating

that the office still was not large enough for her equipment and supplies. Id. at 25-487 to -498.

The Department explained that no larger office was available but that it was willing to work with

Savage to reconfigure the space to allow for better functionality. Id. at 25-1284. There is no

record of further communications regarding Savage’s office space after August 2011. See id. at

25-1279 to -1281.

       There were also issues getting Savage’s ergonomic equipment set up after she returned in

January 2011. The trouble began when the vendor was late in delivering the equipment shortly

after her return. Tully Decl. Ex. 1, at Bates No. 23-849 (ECF No. 80-3). This led to a prolonged

back-and-forth between Savage, Petillo, and several Department administrators about the

installation of various pieces of ergonomic equipment, including a computer monitor arm, a new

mouse, a document holder, and a magnifier. Id. at 23-851 to -855. The requested equipment was



                                                 8
eventually installed and it appears that issues regarding the equipment were resolved by July

2011. Tully Decl. Ex. 2, at 25-488 (ECF No. 80-3).

        B. Procedural History

        In October 2014, Ms. Savage filed a fifteen-count pro se complaint in the U.S. District

Court for the Central District of California alleging various discrimination claims arising out of

her employment with the Department. That court dismissed all of the defendants except for the

Department’s Secretary in her official capacity and ordered the case transferred to this Court.

        On the Department’s motion, this Court in August 2016 dismissed many of Savage’s

claims with prejudice and granted summary judgment against several others. See Savage v.

Burwell, 2016 WL 4132196, at *1 (D.D.C. Aug. 3, 2016). The Court, however, denied summary

judgment with respect to a handful of Savage’s claims, finding that—at least with no discovery

having yet been conducted—there remained material factual disputes about each of those claims.

Id. at 5–9.

        Savage then filed this amended complaint, again pro se. In it, she reiterated the claims on

which the Court previously denied summary judgment. First, she alleged that the Department

discriminated against her by refusing to transfer her out of the Acting Deputy Director position,

by denying her training opportunities and work resources while serving as Acting Deputy

Director, by selecting another candidate (Javier Lopez) for the permanent Deputy Director

position, and by subsequently reassigning her out of her division. Savage contends that the

Department took these actions because of her race, sex, and disability status. She also alleges

that the Department took those same actions—and gave her worse performance evaluations—in

retaliation for her filing administrative complaints with the Equal Opportunity Employment




                                                 9
Commission. Finally, Savage claims that the Department violated the Rehabilitation Act by

failing to reasonably accommodate her disability. 3

       The Department has moved for summary judgment on all of Savage’s claims. Savage,

now with the aid of counsel, has opposed that motion.

 II.   Legal Standard

       The Court will grant a motion for summary judgment if “the movant shows that there is

no genuine dispute as to any material fact and the movant is entitled to judgment as a matter of

law.” Fed. R. Civ. P. 56(a). The Court must accept as true the nonmovant’s evidence and draw

all reasonable inferences in her favor. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 255

(1986). The nonmovant may not, however, rely on “mere allegations” or conclusory statements.

Veitch v. England, 471 F.3d 124, 134 (D.C. Cir. 2006).

III.   Analysis

       A. Discrimination Claims

       Savage first asserts that the Department took several employment-related actions against

her based on her race and sex, in violation of Title VII of the Civil Rights Act of 1964, and based

on her disability status, in violation of the Rehabilitation Act of 1973. Title VII makes it

unlawful for an employer “to discriminate against any individual with respect to his

compensation, terms, conditions, or privileges of employment, because of such individual’s race,

color, religion, sex, or national origin.” 42 U.S.C. § 2000e-2(a)(1). The Rehabilitation Act



       3
          In her amended complaint, Savage also claimed that the Department violated the False
Statements Accountability Act, 18 U.S.C. § 1001. Because she does not mention this claim in
her opposition to the Department’s motion for summary judgment, however, the Court considers
it abandoned. See Aliotta v. Bair, 614 F.3d 556, 562–63 (D.C. Cir. 2010) (explaining that claims
raised in complaint may be abandoned at summary judgment). Even if it were not, the Court
would be forced to dismiss the claim because the D.C. Circuit has held that § 1001 contains no
private right of action. Lee v. USAID, 859 F.3d 74, 78 (D.C. Cir. 2017).

                                                 10
similarly protects against discrimination based on an individual’s disability status. 29 U.S.C. §

724(a); see id. § 724(d) (explaining that courts reviewing claims under the Rehabilitation Act

should apply the standards used in claims under the Americans with Disabilities Act of 1990, 42

U.S.C. § 12101 et seq.).

       Because there is no direct evidence of discrimination on any of these axes, Savage’s

claims are governed by the three-step framework of McDonnell Douglas Corp. v. Green, 411

U.S. 792 (1973); see also Aka v. Washington Hosp. Ctr., 156 F.3d 1284, 1306 (D.C. Cir. 1998)

(en banc) (applying McDonnell Douglas framework to disability discrimination claims). The

plaintiff can establish a prima facie case of discrimination by showing that she is a member of a

protected class, she suffered an adverse employment action, and “the unfavorable action gives

rise to an inference of discrimination.” Forkkio v. Powell, 306 F.3d 1127, 1130 (D.C. Cir.

2002). The burden then shifts to the employer “to articulate some legitimate, nondiscriminatory

reason” for the employment action. McDonnell Douglas, 411 U.S. at 802. The plaintiff then

must rebut that nondiscriminatory reason “by proving, under a preponderance of the evidence

standard, that the employer’s justification is merely pretext for discrimination.” Brown v.

Sessoms, 774 F.3d 1016, 1023 (D.C. Cir. 2014). Savage could establish pretext using a variety

of evidentiary sources, including “the employer’s better treatment of similarly situated

employees outside [her] protected group, its inconsistent or dishonest explanations, its deviation

from established procedures or criteria, or the employer’s pattern of poor treatment of other

employees in the same protected group as the plaintiff, or other relevant evidence that a jury

could reasonably conclude evinces an illicit motive.” Walker v. Johnson, 798 F.3d 1085, 1092

(D.C. Cir. 2015).




                                                11
       Here, the Department has offered legitimate, nondiscriminatory reasons for each alleged

adverse employment action, and thus “the question whether the employee actually made out a

prima facie case is ‘no longer relevant.’” Brady v. Office of Sergeant at Arms, 520 F.3d 490,

493 (D.C. Cir. 2008) (quoting St. Mary’s Honor Ctr. v. Hicks, 509 U.S. 502, 510 (1993)).

Rather, the Court “must resolve one central question” with respect to each action: Has Savage

“produced sufficient evidence for a reasonable jury to find that the employer’s asserted non-

discriminatory reason was not the actual reason and that the employer intentionally discriminated

against the employee” on the basis of her race, sex, or disability status? Id. at 494. The

Department, however, remains free to argue that the action was not “materially adverse” and

therefore not cognizable under the federal employment statutes. See Taylor v. Solis, 571 F.3d

1313, 1320–22 (D.C. Cir. 2009); see also Drielak v. McCarthy, 209 F. Supp. 3d 230, 239

(D.D.C. 2016) (“For discriminatory intent to be the relevant focus . . . the plaintiff must first

establish that the employer’s actions were indeed materially adverse.”). For purposes of

discrimination claims brought under Title VII and the Rehabilitation Act, an action is materially

adverse if it affects “the terms, conditions, or privileges of employment or future employment

such that a reasonable trier of fact could find objectively tangible harm.” Forkkio v. Powell, 306

F.3d 1127, 1131 (D.C. Cir. 2002). The statutes do not allow for claims based on “purely

subjective harms” like “dissatisfaction with a reassignment, or public humiliation or loss of

reputation.” Id. (citations omitted).

       With these standards in mind, the Court tackles Savage’s four alleged acts of

discrimination in turn.




                                                  12
           1. Refusal to transfer

       First, Savage claims that the Department’s refusal to transfer her away from the Acting

Deputy Director position was discriminatory. The Department in its brief does not contest that

this decision was materially adverse. 4 It contends, however, that no reasonable jury could find

that Savage was denied a transfer for discriminatory reasons.

       The Court disagrees. To be sure, the Department has offered a nondiscriminatory reason

for denying Savage a transfer. It contends that in requesting a transfer Savage did not specify an

alternative position in the Department, but rather made vague requests that she wished to stop

being Acting Deputy Director. Def.’s Reply at 9. It also points to evidence suggesting that

Petillo’s boss (and not Petillo himself) was responsible for prompting the transfer of other

employees, and thus that no inferences can be gleaned from Petillo’s subsequent refusal to

transfer Savage. Def.’s Mot. Summ. J. at 33; see Pl.’s Opp’n Mot. Summ. J. Ex. 5, at 134–35.

       But Savage has introduced evidence that would support an inference that the Department

could have readily reassigned her out of the Acting Deputy Directorship, and that its stated

reasons for denying her a transfer were a pretext for discrimination on the basis of race or sex. 5




       4
          While the Department has not raised this issue on summary judgment, at trial the burden
would remain on Savage to show that, despite the lack of evidence that she sought a position
with different pay or benefits, the Department’s denial of a transfer was nevertheless an adverse
employment action for purposes of Title VII. See Ortiz-Diaz v. U.S. Dep’t of Hous. & Urban
Dev., 869 F.3d 70, 73 (D.C. Cir. 2017) (explaining that the Title VII plaintiff “was required to
show, among other things, that he suffered an adverse employment action.”); id. at 74
(explaining that “lateral transfers to different positions within a Department offering the same
pay and benefits are ordinarily not” materially adverse); cf. Stewart v. Ashcroft, 352 F.3d 422,
427 (D.C. Cir. 2003) (finding material adversity where plaintiff was denied transfer to a position
that, despite its equality in pay and benefits, had “substantially greater supervisory authority”).
       5
          By contrast, there is no evidence that the Department acted on the basis of Savage’s
disability status. The Court will allow this discrimination claim to proceed only under Title VII,
not under the Rehabilitation Act.

                                                 13
More specifically, there is evidence in the record supporting the following narrative: Sparry, a

white male, requested a transfer out of the Management Assurance Division in June 2009

because of stress accompanying the job. Pl.’s MTD Exs. at 272. He was granted the requested

transfer in November 2009. Petillo Decl. I ¶ 13. Another white male employee, Phillip Wise,

was also reassigned out of the Division around this time. Decl. of Phillip Wise Supp. Def.’s

Mot. Summ. J. ¶¶ 3–4 (ECF No. 82-1). Petillo reviewed and granted both of these reassignment

requests. Pl.’s Opp’n Mot. Summ. J. Ex. 7. Savage sought a transfer on similar, stress-related

grounds as Sparry in March 2009 and in April 2010. But Savage’s request, unlike the other

employees’, was denied.

       That story, if true, would be classic evidence of pretext. “One way to discredit an

employer’s justification is to show that similarly situated employees of a different race [or sex]

received more favorable treatment.” Royall v. National Ass’n of Letter Carriers, AFL-CIO, 548

F.3d 137, 145 (D.C. Cir. 2008); see also Holbrook v. Reno, 196 F.3d 255, 261 (D.C. Cir. 1999).

True, to ultimately prevail on her claim Savage would need to show “that all of the relevant

aspects of [her] employment situation were nearly identical to those of the other employee.”

Burley v. Nat’l Passenger Rail Corp., 801 F.3d 280, 301 (D.C. Cir. 2015). But the “question of

whether employees are similarly situated in order to show pretext ‘ordinarily presents a question

of fact for the jury.’” Wheeler v. Georgetown Univ. Hosp., 812 F.3d 1109, 1115 (D.C. Cir.

2016) (quoting George v. Leavitt, 407 F.3d 405, 414 (D.C. Cir. 2005)).

       The Department does offer evidence supporting its argument that Sparry and Savage

were situated differently at the time they requested transfers, such that no inference of

discrimination can be gleaned from their differential treatment. Specifically, it points to

evidence suggesting that Dr. Gerald Parker, Petillo’s supervisor, urged Petillo to grant Sparry a



                                                 14
transfer but played no role in reviewing Savage’s request. See Depo. of John Joseph Petillo at

134–35 (ECF No. 82-1); Tully Decl. Ex. 5 (ECF No. 82-1). It also points to Petillo’s expressed

belief that the Division was “dysfunctional” prior to Sparry’s departure, Depo. of John Joseph

Petillo at 44, and contends that this toxicity had dissipated by the time Savage sought to leave the

Division, Def.’s Mot. Summ. J. at 32. But the evidence on these points is not one-sided. At least

formally, Petillo was both Sparry and Savage’s direct supervisor, which permits a reasonable

inference that he played a substantial part in both transfer decisions. Petillo also wrote an email

to another Department employee in August 2009 suggesting that he wanted to transfer Sparry but

did not believe he had the unilateral authority to do so. Pl.’s Opp’n Mot. Summ. J. Ex. 3. The

Department’s argument regarding the office atmosphere is also undermined by evidence that

Savage found the environment highly stressful in April 2010, long after Sparry had departed.

Tully Decl. Ex. 1, at 23-718 (ECF No. 80-3). A jury could consider the foregoing evidence and

reasonably conclude that Sparry and Savage were similarly enough situated that the

Department’s refusal to transfer her (in light of its decision to reassign Sparry) was

discriminatory. 6 This is not a case where it is so clear from the record that the two employees

(Savage and Sparry) were not similarly situated that the question can be resolved on summary

judgment. Cf., e.g., George, 407 F.3d at 415 (explaining that, as a matter of law, probationary

employees and permanent employees generally not similarly situated). The Court will deny

summary judgment on this claim.




       6
         It is worth noting that a fellow judge in this District denied summary judgment on a
claim brought by another HHS employee, William Porter, based on the Department’s decision to
deny Porter a transfer but grant Sparry a transfer. Porter v. Sebelius, 192 F. Supp. 3d 8, 15
(D.D.C. 2016). As the court there explained, evidence showing that the Department “granted
Sparry’s transfer request but did not grant Porter’s similar requests supports [his] assertion that
[the Department’s] reasons for the disparate treatment of Porter are pretextual.” Id.

                                                 15
           2. Denial of training and work assignments

       Savage also claims that during her time as Acting Deputy Director, the Department

denied her effective training opportunities and work assignments for discriminatory reasons.

The Department contends that these alleged denials were not materially adverse and thus do not

give rise to a cause of action under Title VII or the Rehabilitation Act. Def.’s Mot. Summ. J. at

30. The Court agrees. Generally, denials like those Savage alleges do not rise to the level of

material adversity. See Pauling v. District of Columbia, No. 13-cv-943, 2017 WL 6759086, at

*16 (D.D.C. Dec. 29, 2017) (“[T]he mere denial of training opportunities does not constitute an

adverse employment action.”); Drielak, 209 F. Supp. 3d at 240 (finding that employee’s

“exclusion from meetings and work projects” was not materially adverse). Savage has

introduced no evidence supporting her vague allegation that the lack of training and personnel

left her unable to perform the job functions. Summary judgment against this claim is

appropriate.

           3. Nonselection for Deputy Director Position

       Savage next alleges that the Department discriminated against her by declining to hire her

as the Division’s permanent Deputy Director. This is undoubtedly an adverse employment

action. The Department asserts a nondiscriminatory reason for the action: that Javier Lopez was

more qualified for the job based on his work experience, education, and references, and that

members of the interview panel favored him over Savage. Declarations from the panel members

bear out that proffered reason. See, e.g., Decl. of Famane Brown Supp. Mot. Dismiss (ECF No.

44-4). But Savage cites two sources of evidence that, in her view, demonstrate pretext.

       Savage’s principal pretext argument focuses not on the Department’s selection of another

candidate per se, but rather on the Department’s initial offer to give her the permanent position



                                                16
while she was Acting Deputy Director—i.e., before the job was advertised. Again, it is

undisputed that in March 2011, Petillo had a meeting with Savage to ask whether she was

interested in taking on the position permanently. Petillo advised Savage that, if she were to

accept the position on a permanent basis, she would no longer be able to work on her compressed

5/4/9 schedule. Savage preferred not to give up that schedule, so she declined the position.

Petillo then advertised the position throughout HHS and ultimately selected Lopez.

       In seeking to establish pretext, Savage homes in on Petillo’s insistence that she relinquish

her flexible schedule in order to take on the permanent Deputy Director role. In Savage’s view,

the legitimacy of that requirement is belied by four key facts: First, that she was allowed to keep

her flexible schedule while performing the job in an acting role; second, that a Deputy Director

working under Petillo in a different office was allowed to work remotely from Chicago, see

Decl. of David Dolinsky Supp. Def.’s Mot. Summ. J. ¶ 2 (ECF No. 80-3); third, that despite her

alternative work schedule she passed the initial screening when she ultimately applied for the

job; and, fourth, that the Department later began allowing Deputy Directors to work on a

compressed schedule.

       These facts do not give rise to a reasonable inference of pretext. Even if Savage

performed the full responsibilities of a permanent Deputy Director while acting in that role, it is

perfectly understandable (and not suggestive of pretext) that an employer like the Department

would impose a more stringent schedule requirement for a permanent supervisor than for a

temporary substitute. Savage does not dispute that all permanent Deputy Directors were required

to work a full five-day schedule, and she has not adduced any evidence that undermines the

legitimacy of that requirement. Nor does the Department’s differential treatment of another

Deputy Director create a material dispute of fact regarding pretext. It is uncontested that Petillo



                                                 17
allowed the other Deputy Director to work remotely to entice him to stay at HHS, as he had been

offered a job with a different federal agency. Decl. of David Dolinsky Supp. Def.’s Mot. Summ.

J. ¶ 2. Savage therefore could not convince a reasonable factfinder that she her situation was

virtually identical to this other Deputy Director’s, such that their differential treatment would

give rise to an inference of pretext. There is also nothing fishy about Savage having passed the

initial screening when she applied for the permanent Deputy Director position despite her

previous unwillingness to relinquish the compressed schedule. From the Department’s

perspective, Savage could have decided that she was willing to give up her alternative schedule.

If anything, the Department’s willingness to consider her application despite previously

declining the position is simply evidence that it was hopeful she would change her mind

regarding her schedule. Finally, as for the Department’s subsequent allowance of flexible

schedules for Deputy Directors, no reasonable jury could find that this change—which occurred

several years after Savage sought the position, see Pl.’s Opp’n Mot. Summ. J. Ex. 5, at 179–80—

exposes the schedule requirement as a fig leaf for discrimination.

       In sum, none of this evidence suggests that Petillo insisted Savage relinquish her 5/4/9

schedule so as to deny her the permanent Deputy Director position on the basis of race, sex, or

disability status. To find to the contrary, a jury would be required to engage in impermissible

speculation in the face of the Department’s proffered explanation: that no Deputy Directors were

allowed to work on a 5/4/9 schedule and that Savage declined the position due to that

requirement.

       Savage also points to a second body of evidence to support her argument that the

Department’s selection of a different candidate for the job was discriminatory. She contends

that, having successfully served as Acting Deputy Director, her nonselection in the face of that



                                                 18
directly relevant experience suggests that the Department’s qualifications-based justification is a

sham. But Savage’s experience simply does not give rise to a reasonable inference that she was

passed over for a discriminatory reason, and not for the neutral reasons that the Department has

put forth. To create a material dispute regarding whether the Department’s qualifications-based

reasons for choosing Lopez were a pretext for discrimination, she must identify evidence from

which a reasonable jury could conclude that she was “significantly better qualified for the job”

than the selected person. Holcomb v. Powell, 433 F.3d 889, 897 (D.C. Cir. 2006) (“In order to

justify an inference of discrimination, the qualifications gap must be great enough to be

inherently indicative of discrimination.”). Absent such a gap, the Court will not allow a jury to

“reexamine governmental promotion decisions where it appears the Government was faced with

a difficult decision between two qualified candidates, particularly when there is no other

evidence that [the protected status] played a part in the decision.” Stewart v. Ashcroft, 352 F.3d

422, 430 (D.C. Cir. 2003).

       Savage’s stint as Acting Deputy Director suggests that she was more qualified on one

particular axis: direct experience with the job. (This assumes, of course, that the acting and

permanent versions of the Deputy Directorship had the same responsibilities; this fact is hotly

contested.) But the record does not support a reasonable inference that, on the whole, Savage

was significantly better qualified for the job than Lopez. There is substantial evidence that

Lopez had a more relevant educational background (in business and government management

rather than in marketing) and on-point work experience (more broadly in federal government

operations rather than narrowly in internal controls). Petillo Decl. I ¶¶ 13–14, 16, 18. This is not

to mention Lopez’s references: he listed a supervisor from a previous government job at the

Department of Homeland Security and an Associate Dean from his graduate program, both of



                                                19
whom strongly recommended him. Id. ¶ 15. Savage, on the other hand, listed two employees

she had supervised in OFPA and Petillo himself. Id. ¶ 19.

       To extent that there was any qualifications gap at all between Savage and Lopez, it is not

wide enough to support an inference that the Department selected Lopez for a discriminatory

reason. 7 The Court will grant summary judgment on Savage’s claim that her nonelection for the

permanent Deputy Director position amounted to unlawful discrimination.

           4. Transfer Out of the Management Assurance Division

       Finally, Savage alleges that her subsequent reassignment outside of her division to the

post of Records Management liaison was discriminatory. The Department again raises a

threshold argument that the transfer did not have a materially adverse effect on the conditions of

her employment. Def.’s Mot. Summ. J. at 38. The Court agrees that, as a matter of undisputed

fact, Savage’s transfer was not sufficiently adverse to be actionable.

       The D.C. Circuit has explained that “lateral transfers to different positions within a

Department offering the same pay and benefits are ordinarily” not cognizable, even if paired

with “subjective injuries, such as dissatisfaction with a reassignment.” Ortiz-Diaz v. U.S. Dep’t

of Hous. & Urban Dev., 867 F.3d 70, 73 (D.C. Cir. 2017). “Instead, a plaintiff denied a purely

lateral transfer must show some other materially adverse consequence affecting the terms,

conditions, or privileges of employment or future employment opportunities, whereby a

reasonable trier of fact could find that he suffered objectively tangible harm.” Id.




       7
          “A plaintiff attacking a qualifications-based explanation is of course not limited to
comparing his qualifications against those of the successful candidate.” Aka, 156 F.3d at 1295.
But Savage has not pointed to any other “flaws in the employer’s explanation” that could give
rise to an inference of pretext. Id.

                                                20
       It is undisputed that Savage received the same pay and benefits in her original and post-

transfer positions. So the sole remaining question is whether the transfer had some other

cognizable adverse effect. On summary judgment, Savage cannot rely on mere allegations of an

objectively tangible harm—she must point to evidence in the record of such an effect. And there

is no evidence from which a reasonable factfinder could conclude that Savage’s transfer resulted

in concrete, work-related harm. Her only real allegation of such a harm is that her experience

and training were not well matched to the new position. But it is undisputed that Savage

advertised her extensive experience in records management when applying for the Deputy

Director position. Blackwell Thomas Decl. Ex. 16. Even if that were not true, Savage has not

pointed to evidence suggesting that she was tangibly worse off in the Records Management

position—for example, that the position was a dead-end job or that the transfer stripped her of

supervisory responsibilities. 8 On the contrary, the fact that Savage consistently sought to leave

the Management Assurance Division suggests that, if anything, the transfer outside the Division

was favorable. The Court will grant summary judgment against Savage’s claim that her transfer

was discriminatory.

       B. Retaliation Claims

       In addition to alleging unlawful discrimination, Savage claims that the Department took

the four just-discussed actions—refusing to transfer her; denying her training and work

resources; denying her the permanent Deputy Director position; and subsequently reassigning

her—in retaliation for her filing a complaint with the Equal Opportunity Employment




       8
        To the extent that Savage lost any supervisory authority, that loss was the result of her
nonselection for the permanent Deputy Director position, not her subsequent reassignment.

                                                21
Commission (“EEOC”) in 2009. She also alleges that she received lower performance

evaluations after filing an EEOC complaint.

         Title VII and the Rehabilitation Act “prohibit the federal government from retaliating

against employees who complain of employment discrimination.” Jones v. Bernanke, 557 F.3d

670, 677 (D.C. Cir. 2009) (Title VII); see also Solomon v. Vilsack, 763 F.3d 1, 5 (D.C. Cir.

2014) (Rehabilitation Act). The burden-shifting framework from McDonnell Douglas applies to

retaliation claims just as with discrimination claims. To establish a prima facie case of

retaliation, the employee must show (1) that she engaged in statutorily protected activity; (2) that

she suffered a materially adverse action by her employer; and (3) that a causal link connects the

two. Bernanke, 557 F.3d at 677. In the retaliation context, that causal connection must be

stronger than in the discrimination context: a plaintiff must ultimately prove that retaliatory

animus was the but-for cause of the adverse employment action. Univ. of Tex. Sw. Med. Ctr. v.

Nassar, 570 U.S. 338, 362 (2013).

         As in the discrimination context, the employer may rebut this prima facie case by

pointing to a legitimate, nonretaliatory reason for taking the action. If it does, the court should

not scrutinize the strength of the plaintiff’s prima facie case of retaliation. “[R]ather, the court

should proceed to the question of retaliation vel non. The court can resolve that question in favor

of the employer based either upon the employee’s failure to rebut its explanation or upon the

employee’s failure to prove an element of her case,” including “that her employer took a

materially adverse action against her.” Taylor v. Solis, 571 F.3d 1313, 1320 n.* (D.C. Cir.

2009).

         It is undisputed that Savage engaged in protected activity by filing a discrimination

complaint with the EEOC in April 2009, and then again in April 2011, March 2012, February



                                                  22
2013, and June 2014. 9 See Pl.’s Opp’n Mot. Summ. J. Ex. 16. These claims raised issues

related to racial, gender, and disability discrimination. Id. at 2, 4–5, 8. She has also introduced

evidence sufficient to survive summary judgment that Petillo was aware of these EEOC

complaints. Pl.’s Opp’n Mot. Summ. J. Ex. 11, at ¶ 5; see Bernanke, 557 F.3d at 679 (“To

survive summary judgment . . . [a plaintiff] needn’t provide direct evidence that his supervisors

knew of his protected activity; he need only offer circumstantial evidence that could reasonably

support an inference that they did.”). And she has identified identified several actions that were

materially adverse for purposes of a retaliation claim, all of which occurred after she filed her

EEOC complaints. The concept of material adversity is broader in the retaliation context than in

the discrimination context, in that actions in the former context need not affect the “terms and

conditions of employment.” See Burlington N. & Santa Fe Ry. Co. v. White, 548 U.S. 53, 57

(2006). Rather, a retaliatory action is “materially adverse” if it could “well dissuade a reasonable

worker from making or supporting a charge of discrimination.” Id. A jury could find that is the

case with respect to (1) the Department’s refusal to transfer Savage out of the Acting Deputy

Director position between spring 2009 and 2010; (2) its selection of Lopez for the permanent

Deputy Director position in October 2011; and (3) its subsequent transfer of Savage to the

Records Management position. The same is true for Savage’s post-complaint performance

evaluations, as there is evidence that these evaluations were used to determine monetary awards

and raises. See Pl.’s MTD Exs. at 139; Steele v. Schafer, 535 F.3d 689, 696 (D.C. Cir. 2008)

(finding a low performance evaluation cognizable when it led to a low performance bonus); cf.




       9
          In her original and amended complaints, Savage refers to a February 2009 EEOC
complaint, but there is no evidence of that complaint in the record. That is of no consequence to
her retaliation claim, however, because all of the allegedly adverse actions took place after April
2009.

                                                 23
Baloch v. Kempthorne, 550 F.3d 1191, 1199 (D.C. Cir. 2008) (“[P]erformance reviews typically

constitute adverse actions only when attached to financial harms.”). 10

       With respect to the actions that a jury could find materially adverse, the question remains

whether Savage has introduced enough evidence to show that she faced these adverse actions

because of retaliatory animus and not for the benign reasons offered by the Department.

Although it is a close question, the Court finds that she has. First and foremost, Savage cites an

affidavit from another Department employee, William Porter, describing Petillo’s behavior

toward Savage shortly after she spoke with an investigator about Porter’s EEOC complaint. See

Pl.’s Opp’n Mot Summ. J. Ex. 8. Porter stated that “Ms. Savage seemed to be treated worse,

after she had spoken to an EEO investigator, who interviewed her with respect to my case. After

she testified to the investigator that she believed that I had been discriminated against, it seemed

that Mr. Petillo came at her harder.” Id. at ¶ 11. He also stated that, “[a]s soon as” Savage filed

her own complaint with the EEOC, Petillo remarked in a meeting that “some people think they

know it all,” and that “everyone present knew that he was referring to Ms. Savage.” Id. ¶ 7.

This testimony certainly could be more specific—what exactly does it mean, for example, that

Petillo “came at [Savage] harder?” But it is nonetheless “circumstantial evidence of [Savage’s]

supervisors’ intent,” and thus it supports an argument that the Department took action against her

because of her complaints to the EEOC. Drielak, 209 F. Supp. 3d at 242. In other words, this

evidence tends to undercut the Department’s asserted nondiscriminatory reason for each action—



       10
           The same cannot be said for the alleged denial of resources and training. Courts in this
Circuit have held that these sorts of denials are generally not materially adverse even in the
retaliation context. See, e.g., Allen v. Napolitano, 774 F. Supp. 2d 186, 203–04 (D.D.C. 2011).
Savage does not point to any evidence suggesting that the Department’s alleged denial here had
consequences any more concrete than the denials in those cases, such that they would discourage
a reasonable employee from reporting unlawful discrimination.


                                                 24
reasons that held weight in the discrimination context because they were not rebutted by any

evidence of discriminatory intent, but are challenged here by Porter’s testimony.

       Moreover, while the temporal proximity between Savage’s EEOC complaints and the

alleged adverse actions might not itself suffice to get her retaliation claim to a jury, the timing

here provides further evidence that the Department was motivated by Savage’s EEOC

complaints. That is particularly true when it comes to her performance evaluations: Before

April 2009, she received at least one “outstanding” rating in her performance reviews, but never

received another such rating after April 2009. And all of the allegedly adverse actions occurred

within six months of her filing of the April 2009 or April 2011 EEOC complaint—again, a

period that is not so short so as to alone establish a causal link between the protected activity and

the adverse actions, see Clark Cty. Sch. Dist. v. Breeden, 532 U.S. 268, 273 (2001) (per curiam),

but not so long that it negates the testimonial evidence in her favor, cf. id. at 273–74 (citing a 20-

month gap as suggesting a lack of causality).

       The Department’s arguments on this front focus primarily on Porter’s credibility. See

Def.’s Reply at 20–21. Those arguments may well carry the day, but they should be directed to

the jury, not to the Court. A reasonable jury could hear Porter’s testimony and—combined with

the fact that all of the alleged adverse actions occurred within six months of complaints in April

2009 and April 2011—could conclude that the Department’s actual reason for taking these

adverse actions was retaliatory animus.

       The Court therefore denies summary judgment with respect to Savage’s claims that the

following employment actions were taken in retaliation for complaining of race, sex, or disability

discrimination: (1) the denial of a transfer out of her division; (2) its selection of Lopez for the




                                                  25
permanent Deputy Director position; (3) its decision to give her lower performance evaluations

than before the EEOC complaint; and (4) its subsequent transfer of Savage out of her division.

       C. Accommodation Claims

        Finally, Savage claims that the Department denied her reasonable accommodations for

her disability in violation of the Rehabilitation Act. The Rehabilitation Act provides that “[n]o

otherwise qualified individual with a disability” may be discriminated against by a federal

agency “solely by reason of her or his disability.” 29 U.S.C. § 794(a). With exceptions not

relevant here, that means that an employer must make “reasonable accommodations to the

known physical or mental limitations of an otherwise qualified individual with a disability.” 42

U.S.C. § 12112(b)(5)(A); see 29 U.S.C. § 794(d). Reasonable accommodations can include

modified workplace facilities and part-time or modified work schedules. 42 U.S.C. § 12111(9).

       To succeed on her Rehabilitation Act claim, Savage would need to show that (1) she was

a qualified individual with a disability, (2) the Department had notice of her disability and (3) the

Department denied her request for a reasonable accommodation. Stewart v. St. Elizabeths Hosp.,

589 F.3d 1305, 1307–08 (D.C. Cit. 2010). The Court will assume (without deciding) that Savage

has introduced evidence of the first two elements, and that the approximately six-month delay

between her request and the Department’s ultimate provision of the requested accommodations

could, in theory, qualify as a “denial” of the accommodations. Savage’s claim fails nevertheless.

The D.C. Circuit has said that, as a matter of law, an employer is not liable for denying an

accommodation request if it participated “in good faith” in an “interactive process” aimed to

satisfy the request. Ward v. McDonald, 762 F.3d 24, 32 (D.C. Cir. 2014); see also Ali v.

McCarthy, 179 F. Supp. 3d 54, 77 (D.D.C. 2016) (“The goal underlying the interactive process is

for both parties to reach agreement on the appropriate reasonable accommodation and, to the



                                                 26
extent necessary, for the employer to determine whether the employee does indeed have a

qualifying disability under the Rehabilitation Act.”). Thus, to survive summary judgment,

Savage would need to introduce evidence from which a reasonable jury could find that the

Department “ended the interactive process or that it participated in the process in bad faith.”

Ward, 762 F.3d at 32.

       She has not done so. The back-and-forth process detailed in the record would not allow a

reasonable jury to conclude that the Department ended the dialogue or participated in bad faith.

In the case of Savage’s teleworking request, the delay in the process was caused by the

unresponsiveness of Savage’s physician, not by the Department; once Savage sent her MRI

results to Petillo, her telework request was granted immediately. See Ward, 762 F.3d at 31

(“[A]n employer needs information about the individual’s disability and the desired

accommodation—information typically possessed only by the individual or her physician.”).

Regarding Savage’s request for a larger office, the Department moved her to successively larger

spaces and, all the while, kept a lookout for possible alternative options. And with Savage’s

request for ergonomic equipment, the record admits of only one narrative: a third-party vendor

delivered the equipment late, but after that initial hiccup the Department’s administrators

communicated consistently with Savage to address all subsequent problems with delivery and

installation. Nowhere during these processes did the Department, for example, withhold

“missing information” that only it could provide, or engage in any other behavior that

“obstruct[ed] or delay[ed] the interactive process.” Ward, 762 F.3d at 32 (quoting EEOC v.

Sears, Roebuck & Co., 417 F.3d 789, 805 (7th Cir. 2005)). Rather, with all three

accommodations, the “interactive process” appears to have ended in summer 2011, with no

indication in the record that any of Savage’s specific requests remained unsatisfied at that time.



                                                 27
The Court will grant summary judgment on Savage’s claims that the Department denied her

reasonable accommodations in violation of the Rehabilitation Act.

   IV. Conclusion

          To summarize: The Court will deny summary judgment on Savage’s claims (1) that the

Department’s refusal to transfer her out of her position was unlawful discrimination on the basis

of race or sex in violation of Title VII; and (2) that the Department’s refusal to transfer her, its

selection of Lopez for the Deputy Director position, its grant of lower performance evaluations,

and its subsequent transfer of Savage out of the division were unlawful retaliation in violation of

Title VII or the Rehabilitation Act. The Court will grant summary judgment on all of her other

claims.

          The Court will also grant Defendant’s motion for leave to exceed its page limitation and

deny Plaintiff’s motion to strike Defendant’s motion and affidavits accompanying that motion.

          A separate Order accompanies this Memorandum Opinion.




                                                               _________________________
                                                               CHRISTOPHER R. COOPER
                                                               United States District Judge

Date: March 28, 2018




                                                  28